Title: Wednesday. May 28th.
From: Adams, John
To: 


       General Election. At Boston. After Lecture, dined at Mr. Austins, the Wine Cooper, with the Revd. Messrs. Prentice of Charlestown and Amos Adams of Roxbury. Adams and Austin were the Disputants in Politicks, Prentice a Moderator.
       This Morning Samuel Adams was chosen Clerk, and Otis Speaker. Govr. Bernard negatived him. Cushing was chosen. In the Afternoon they proceeded to choose Councillors, when Hutchinson, and the two Olivers were dropp’d, and Trowbridge was dropped, and Mr. Pitts, Coll. Gerrish, Coll. White, Bowers, Powel, and Mr. Saunders and Dexter, were chosen.—What a Change! This Day seems to be the litteral Accomplishment of a Prophecy of Mr. Otis, published two or three Winters ago in the News Paper “The Day is hastening on, with large Strides, when a dirty, very dirty, witless Rabble, I mean the great Vulgar, shall go down with deserved Infamy to all Posterity.” Thus the Triumph of Otis and his Party are compleat. But what changes are yet to come? Will not the other Party soon be uppermost?
      